[Cite as Akron Bar Assn. v. Gibson, 128 Ohio St. 3d 347, 2011-Ohio-628.]




                            AKRON BAR ASSN. v. GIBSON.
   [Cite as Akron Bar Assn. v. Gibson, 128 Ohio St. 3d 347, 2011-Ohio-628.]
Attorney misconduct, including entering into a business transaction with a client
        without memorializing the terms in writing, knowingly making a false
        statement of material fact, and failing to act with reasonable diligence in
        representing a client.
 (No. 2010-1798 — Submitted January 4, 2011 — Decided February 16, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-074.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Ruth A. Gibson of Akron, Ohio, Attorney
Registration No. 0004701, was admitted to the practice of law in Ohio in 1983. In
October 2009, relator, Akron Bar Association, filed a three-count complaint
charging respondent with professional misconduct arising from her performing
painting and maintenance services for a client while representing him in a
divorce, her efforts to obtain payment for those services, and her conduct after
another client terminated her services as an attorney.                    The Board of
Commissioners on Grievances and Discipline has accepted the parties’ agreed
stipulations of fact and misconduct and recommends that we suspend respondent
from the practice of law for one year, with the entire year stayed on the conditions
that she submit to one year of monitored probation, complete 12 hours of
continuing legal education (“CLE”) in law-office management, and commit no
further misconduct.         We agree that respondent committed professional
misconduct as found by the board, and we impose the recommended sanction.
                                       Misconduct
                             SUPREME COURT OF OHIO




                                       Count I
       {¶ 2} The parties have stipulated that during respondent’s representation
of a client in a divorce proceeding, she entered into an oral agreement with the
client to perform certain nonlegal services to prepare for sale a piece of real
property owned by the client and his spouse. Respondent then sought a court
order for payment for those nonlegal services from funds that the client and his
spouse had placed in escrow for that purpose, but she did not disclose to the court
or to opposing counsel that she and her husband would be the recipients of that
payment.    In response, opposing counsel moved to disqualify respondent as
counsel on the basis that she was a potential witness regarding the value of the
nonlegal services she had performed.          On the day of the hearing on these
competing motions, respondent induced the third party holding the money to
distribute the funds for her nonlegal services without the approval of opposing
counsel or the court. Thereafter, in an effort to avoid being deposed as a witness,
respondent filed a notice of withdrawal of counsel and withdrew her request for
payment for her nonlegal services. She failed to disclose, however, that she had
already received payment for those services.
       {¶ 3} While there is no evidence that the amount respondent charged for
her nonlegal services was unfair or unreasonable, respondent did not (1) fully
disclose the terms of the arrangement to the client in writing, (2) advise the client,
in writing or otherwise, of the desirability of seeking the advice of independent
legal counsel regarding the transaction, and (3) obtain the client’s informed
consent in writing.
       {¶ 4} Based upon these facts, the parties have stipulated, the panel and
board have found, and we agree that respondent’s conduct violated Prof.Cond.R.
1.8(a)(1), (2), and (3) (requiring a lawyer entering into a business transaction with
a client to memorialize the terms of the transaction in writing, to advise the client,
in writing, of the desirability of seeking independent legal counsel, and to obtain




                                          2
                                  January Term, 2011




the client’s informed consent in a writing signed by the client), 4.1(a) (prohibiting
a lawyer from knowingly making a false statement of material fact or law), 8.4(a)
(prohibiting a lawyer from violating or attempting to violate the Ohio Rules of
Professional Conduct), 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation), and 8.4(h) (prohibiting
a lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness
to practice law). Relator has formally withdrawn its allegation that respondent
violated Prof.Cond.R. 8.4(d) (prohibiting conduct prejudicial to the administration
of justice), and, citing a lack of sufficient evidence to establish when or if the
respondent had sufficient information to determine that she was likely to be a
necessary witness in the divorce proceedings, the panel and board have
recommended that we dismiss an alleged violation of Prof.Cond.R. 3.7(a)
(prohibiting a lawyer from acting as an advocate in a trial in which the lawyer is
likely to be a witness).
        {¶ 5} We accept these findings of fact and misconduct and hereby
dismiss the alleged violation of Prof.Cond.R. 3.7(a).
                                   Counts II and III
        {¶ 6} Counts II and III arise from respondent’s conduct at the conclusion
of her representation of another client in two legal matters.           Relator and
respondent stipulate that respondent interpreted the client’s October 2008
termination of her services in a domestic-relations case as a termination of her
services in a second case as well. Respondent, however, failed to file a notice of
withdrawal of counsel or a motion seeking leave to withdrawal as counsel in the
client’s domestic-relations case and waited several months to do so in the client’s
other case. She ceased attending court hearings on the client’s behalf, failed to
forward letters and documents regarding the client’s legal matters, and ignored the
client’s requests to return her files.




                                          3
                              SUPREME COURT OF OHIO




        {¶ 7} The parties have stipulated, the panel and board have found, and
we agree that respondent’s conduct in each of these counts violated Prof.Cond.R.
1.3 (requiring a lawyer to act with reasonable diligence in representing a client),
1.16(c) (prohibiting a lawyer from withdrawing from representation in a
proceeding without leave of court if the rules of the tribunal so require), and
1.16(d) (requiring a lawyer withdrawing from representation to take reasonably
practicable steps to protect the client’s interest).
                                       Sanction
        {¶ 8} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
        {¶ 9} In mitigation of punishment, the panel and board found that
respondent has no prior disciplinary record, has demonstrated a cooperative
attitude toward the disciplinary proceedings, and has demonstrated her reputation
for competence, honesty, and trustworthiness, apart from the charged misconduct.
See BCGD Proc.Reg. 10(B)(2)(a), (d), and (e).          They further observed that
respondent has performed substantial pro bono work as a volunteer lawyer and
court-appointed guardian ad litem and special advocate for juveniles, that she has
been involved in professional and bar association work and committees, and that
her significant respiratory illnesses beginning in December 2008 were a
contributing factor to some of her misconduct.         The only aggravating factor




                                            4
                                January Term, 2011




present is respondent’s commission of multiple offenses. See BCGD Proc.Reg.
10(B)(1)(d).
         {¶ 10} The panel and board acknowledge that a violation of Prof.Cond.R.
8.4(c) generally requires an actual suspension from the practice of law. See
Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St. 3d 187, 190, 658 N.E.2d
237 (holding that misconduct involving dishonesty, fraud, deceit, or
misrepresentation warrants an actual suspension from the practice of law).
Nonetheless, they observe that an abundance of mitigating evidence may justify
the imposition of a lesser sanction. See Disciplinary Counsel v. Fumich, 116
Ohio St. 3d 257, 2007-Ohio-6040, 878 N.E.2d 6 (imposing a one-year stayed
suspension based upon mitigating evidence and absence of motive to exploit
clients); Dayton Bar Assn. v. Ellison, 118 Ohio St. 3d 128, 2008-Ohio-1808, 886
N.E.2d 836 (imposing a one-year stayed suspension based upon mitigating factors
including the lawyer’s commitment to and reputation for providing legal services
to needy clients).
         {¶ 11} In this case, respondent entered into a business transaction with a
client   without     making   the   required   disclosures   and    made    material
misrepresentations of fact to the escrow agent and the court in seeking payment
for her nonlegal services and in withdrawing her motion for payment without
disclosing to the court that she had already received payment. She also ceased her
representation of another client without obtaining leave from the court to do so
and failed to take reasonable steps to protect the client’s interests. However, there
is no evidence that either client was harmed as a result of respondent’s conduct.
In light of this fact and the substantial mitigating factors found by the panel and
board, we agree that the appropriate sanction for respondent’s misconduct is a
one-year suspension, all stayed on the conditions that she serve one year of
probation, supervised by a monitor appointed by relator pursuant to Gov.Bar R.
V(9), that she complete 12 hours of CLE in law-office management in addition to



                                         5
                            SUPREME COURT OF OHIO




the CLE requirements of Gov.Bar R. X, and that she commit no further
misconduct.
       {¶ 12} Accordingly, we suspend Ruth A. Gibson from the practice of law
in Ohio for one year, all stayed on the conditions that she serve one year of
probation supervised by a monitor appointed by relator, complete 12 hours of
CLE in law-office management in addition to the CLE requirements of Gov.Bar
R. X, and commit no further misconduct. If respondent fails to comply with the
conditions, the stay will be lifted, and respondent will serve the entire one-year
suspension. Costs are taxed to respondent.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       David M. Lowry, Harvey F. Miller, and William G. Chris, for relator.
       Peter T. Cahoon, for respondent.
                           ______________________




                                          6